Citation Nr: 0302936	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the September 1983 rating decision that severed service 
connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to April 
1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.

In May 2001, the Board remanded the case for consideration of 
the intertwined issue of whether there was clear and 
unmistakable error in the September 1983 rating decision that 
severed service connection for hearing loss.  A September 
2002 supplemental statement of the case contained a denial of 
that issue, and the veteran subsequently perfected his 
appeal.   


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was granted 
in June 1982.

2.  The evidence of record did not reasonably support the 
severance of service connection for hearing loss in September 
1983.

3.  In October 1999, the veteran submitted the currently 
appealed request to reopen a claim for service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The September 23, 1983 rating decision that severed 
service connection for bilateral hearing loss was clearly and 
unmistakably erroneous.  38 U.S.C. § 4005 (1982); 38 C.F.R. 
§ 3.105 (1983); currently 38 U.S.C.A. § 5109A (West Supp. 
2002); 38 C.F.R. § 3.105 (2002).

2.  The issue of whether the veteran has submitted new and 
material evidence to reopen a claim for service connection 
for bilateral hearing loss is moot.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE in the September 1983 Rating Decision

As noted in the Board's remand, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The amended 
statutes and regulations pertain to VA's notification and 
duty to assist requirements.  The Board notes, however, that 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that the VCAA is not applicable to claims of 
CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  
Accordingly, VCAA will not be considered herein.

By way of history, the Board notes that in April 1982 the 
veteran filed his original claim for service connection for 
bilateral hearing loss.  By June 1982 rating decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.  In April 1983 the RO 
apparently realized that the veteran's claim had been 
mistakenly associated with the claims file of another veteran 
who had a similar name, and the June 1982 rating decision was 
rendered void.  The RO notified the veteran of this mistake, 
and in June 1983 issued a rating decision proposing to sever 
service connection for bilateral hearing loss.  The RO noted 
that the veteran's records were confused with those of 
another veteran with a similar name, and that the veteran's 
high frequency hearing loss shown five days subsequent to 
entry into service was not shown to have been aggravated by 
the veteran's service, and that there was no increase in the 
level of disability shown during service.  By September 1983 
rating decision the RO denied service connection for 
bilateral hearing loss.  The veteran submitted a notice of 
disagreement with respect to that decision.  A statement of 
the case was issued, but he did not perfect his appeal.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West Supp. 2002); 38 C.F.R. § 
3.105(a) (2002).

The veteran's service medical records that show on entrance 
examination on May 16, 1961 pure tone thresholds in decibels 
at 500, 1000, 2000, and 4000 Hertz, converted to ISO (ANSI) 
units, were as follows: 20, 15, 20, and 5 for the right ear, 
and 20, 15, 15, and 5 for the left ear.  A May 23, 1961, 
audiogram was not interpreted by an audiologist, however it 
appears to show hearing loss at 4000 Hertz bilaterally.  On a 
June 16, 1961, audiometric test pure tone thresholds in 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz, converted 
to ISO (ANSI) units, were as follows: 30, 25, 25, 15 and 45 
for the right ear, and 30, 25, 25, 15 and 45 for the left 
ear.

On his separation examination in April 1962, pure tone 
thresholds in decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, converted to ISO (ANSI) units, were as follows: 15, 
10, 5, 25 and 55 for the right ear, and 15, 5, 5, 15 and 55 
for the left ear. 

The veteran claims that he had no hearing loss upon entrance 
into service, but did have bilateral hearing loss disability, 
pursuant to VA standards, one month after his entrance into 
service.  He contends that there was CUE in the 1983 
severance action.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C. §§ 331, 337 (1982); now 38 
U.S.C.A. §§ 1132, 1137 (West 1991 & Supp. 2002).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous.  
The Government bears the burden of proof.  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  38 C.F.R. § 3.105.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
in the prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the laws and regulations governing 
entitlement to service connection and severance, and 
concludes that the September 1983 rating decision contained 
CUE.

The Board in particular points to the lack of any noted 
hearing loss at service entrance.  Specifically, the 
audiologic test results reported on May 16, 1961, the day 
before the veteran entered service, show no hearing loss, and 
particularly no hearing loss at 4000 Hertz bilaterally.  
Thus, the presumption of soundness attached.  While only a 
week later, testing appeared to demonstrate hearing loss at 
4000 Hertz, those findings do not definitively establish pre- 
existence in light of the May 16, 1961 test results.  No 
medical evidence of record in 1983, much less clear and 
unmistakable evidence, demonstrated that the veteran's 
hearing loss predated his entry into service.  The 1983 
rating action did not account for the presumption of 
soundness and that failure is reversible error.  There was 
simply no competent evidence to rebut the presumption of 
soundness and no reasonable basis to sever service connection 
in 1983.   

While the initial grant of service connection was apparently 
based on records of another veteran, the RO nonetheless was 
required to properly evaluate the veteran's own medical 
record once the error was discovered.  Had it done so, the RO 
would have necessarily determined that the presumption of 
soundness had not been rebutted in this case since the 
entrance examination clearly showed no hearing loss.  

In sum, although the medical record shows evidence of hearing 
loss only one week into the veteran's period of active duty, 
the evidence of record fails to clearly and unmistakably 
establish that the veteran's bilateral hearing loss did not 
originate in service.  Accordingly, the September 1983 rating 
decision that severed service connection for bilateral 
hearing loss is reversed, and restoration of service 
connection for bilateral hearing loss is warranted.



Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Bilateral Hearing 
Loss

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ." 38 C.F.R. § 20.101(a).

In this respect, however, the veteran is, by this Board 
decision, granted restoration of service connection for 
bilateral hearing loss based on reversal of the September 
1983 decision that severed service connection.  Since service 
connection is granted there could be no benefit attached to 
the reopening of the claim in October 1999.  Hence, the issue 
of whether new and material evidence has been submitted to 
reopen the claim is moot.  The Board may not exercise 
jurisdiction over the mooted issue.  Green v. West, 11 Vet. 
App. 472, 476 (1998).


ORDER

There was clear and unmistakable error in the September 1983 
rating decision, and service connection for bilateral hearing 
loss is restored.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss is moot, and is dismissed for lack of 
jurisdiction.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

